Citation Nr: 0531528	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-02 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chills, fevers, 
loss of appetite and weight, and muscle and joint pain, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for coccidioidomycosis 
with lesions of the nose and left elbow.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Evaluation of residuals of fractured fourth and fifth 
toes of the right foot, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the veteran's claims 
folder was subsequently transferred to the Los Angeles, 
California RO.

When the veteran's case was before the Board in October 2002 
it was remanded for additional development of the record.  It 
was returned to the Board for appellate consideration in 
October 2005.

The issues of entitlement to service connection for muscle 
and joint pain is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed chills, fevers, loss of appetite 
and loss of weight have been shown to be attributable to the 
diagnosis of coccidioidomycosis subsequent to his active 
service.

2.  Coccidioidomycosis was not manifest during service and is 
unrelated to the veteran's service.  

3.  The veteran's claimed current right ankle disability is 
not related to right ankle sprain in service or any other 
incident of service.  

4.  The veteran's residuals of fractured fourth and fifth 
toes of the right foot is not productive of functional 
limitation.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of 
chills, fevers, loss of appetite and loss of weight as a 
manifestation of an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

2.  Coccidioidomycosis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991 & Supp. 1995); 38 C.F.R. § 3.303 (2005).

3.  Right ankle disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 1995); 38 C.F.R. § 3.303 (2005).

4.  The criteria for a compensable evaluation for residuals 
of fractured fourth and fifth toes of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
April 1998, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in October 1999, provided notice to the 
veteran of the evidence necessary to support his claim.  
Supplemental statements of the case dated in June 2002and 
July 2004 also provided notice to the veteran of the evidence 
of record regarding his claim and why this evidence was 
insufficient to award the benefits sought.

Moreover, letters dated in October 1998, November 1999, 
February 2002, September 2004,a and April 2005 also 
instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  

The Board's October 2002 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations 
of his claimed disabilities.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, he indicated 
in January 2002 that he had no additional evidence to submit.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

The veteran's service medical records reflect that he 
suffered a sprained right ankle in July 1989, and that the 
ankle was subsequently casted.  In April 1991, the veteran 
dropped a bomb on his right foot, resulting in fracture of 
the fourth and fifth digits of that foot.  After closed 
reduction, X-rays showed good alignment.  The veteran 
continued to complain of pain in his right foot in May 1991.  

A July 1993 private medical record indicates that the veteran 
was seen for an abscess of the nasal tip.  The veteran 
reported that he had suffered from pain and discomfort of the 
nasal tip for a number of weeks, but that the abscess had 
become markedly severe over the previous several days.  
Incision and drainage were performed.  

A September 1993 private medical record indicates the 
veteran's report of having "valley fever."  A lesion on the 
veteran's nose was noted.  A November 1993 note indicates 
that the veteran was positive for cocci.

The veteran underwent a Persian Gulf War Registry examination 
in September 1998.  He assessed his health as fair.  The only 
diagnosis made was coccidioidomycosis.  

A September 1998 VA treatment note indicates that serology 
for cocci was negative.

On VA general medical examination in November 1998, the 
veteran reported that he had fractured his right foot and 
right ankle in service.  He pointed out that he had scars on 
his nose and left elbow, and indicated that he had 
experienced several eruptions of caseous material in 1992.  
He noted that at that time, he had also suffered from fevers, 
chills, weight loss, and anorexia, and that he was diagnosed 
with cocci.  He also noted that subsequent serology had been 
negative for cocci.  On physical examination, there were 
numerous small scars over the left elbow, corresponding to 
the reported cocci infection.  The impression was probable 
past history of cocci skin infection.  The examiner indicated 
that he would schedule for serology.  A hand written note on 
the examination report indicates that labs were not done.  
The examiner's impressions also included minor traumatic 
injuries to the foot and ankle.  

VA ear, nose and throat and skin examinations were also 
carried out in November 1998.  On ear, nose and throat 
examination, the veteran indicated that his main area of 
concern was a small area on the dorsum of his nose.  He 
denied that it caused discomfort or difficulty with 
breathing.  Examination revealed a one centimeter by two 
centimeter scar over the right side of the nasal ala.  The 
impression was small scar, dorsum of the nose, of unknown 
etiology.  

At his November 1998 skin examination, the veteran related 
that in 1992, he developed skin eruptions on the nose and 
left proximal forearm.  He noted that the eruptions exuded 
caseous material, and were associated with high fevers, 
weight loss, and chills.  He indicated that he was diagnosed 
with cocci.  Physical examination revealed a slightly 
rectangular six by eight millimeter depressed scar at the tip 
of the veteran's nose, surrounded by numerous firm papules.  
A one and one half centimeter hyperpigmented scar with 
surrounding hypopigmented papules was noted on the left 
anterior forearm.  No other significant skin findings were 
noted.  The examiner indicated that the veteran's reported 
history was compatible with a possible granulomatous process 
that could be consistent with cocci.  He noted, however, that 
there were numerous other infections which could cause 
similar symptoms.  The impression was history of scarring 
process on the nose and left anterior forearm.

In a November 1998 statement, the veteran's mother noted that 
the veteran was very ill, with a high fever for about one 
month, and that he subsequently broke out with water 
blisters.  She indicated that he had residual scars.

In a July 1999 statement, the veteran related that he had 
fractured his ankle in service, and that he had worn a cast 
from his hip to his ankle.  He also indicated that he had 
broken his toes when he dropped a tank round on then.  He 
stated that he had osteoarthritis in his knees and right hand 
and that the pain was constant and unbearable.  He indicated 
that he had pain in his fingers, hips, ankles and wrists.  

A March 2000 VA treatment note indicates that the veteran 
presented for evaluation of knee pain.  He reported that his 
knees buckled and sometimes locked up.  He also indicated 
that he had problems with his right arm not working, and that 
it gave out, causing him to drop things.  The assessment was 
history of cocci and painful knees.  The provider indicated 
that the veteran's knee problems might be related to cocci, 
but that it was unlikely.

On VA general medical examination in March 2003, the veteran 
reported that he was exposed to smoke from the oil fires 
during the Gulf War.  The examiner noted that the veteran had 
suffered from fractured toes and an ankle injury during 
service.  The examiner also noted that the veteran had tested 
positive for coccidioides immitis, or valley fever.  The 
veteran endorsed high fever, loss of appetite, weight loss, 
diarrhea for one month, and stated that his symptoms were 
successfully treated with medication.  The veteran reported 
that had been diagnosed with arthritis of the knees.  On 
physical examination, the veteran wore bilateral knee off-
loading braces for joint pain.  The examiner noted a small 
oval scar on the right side of the veteran's nose.  
Examination of the ankles revealed that the right ankle was 
one centimeter smaller in circumference than the left.  There 
was soft tissue tenderness over the lateral malleolus.  
Dorsiflexion was limited, and plantar flexion was also 
slightly limited.  Examination of the toes did not reveal any 
tenderness to palpation and the dorsalis pedis pulses were 
palpable and 1+.  There was no soft tissue edema over the 
dorsum of the foot.  With respect to the veteran's complaints 
of chills and fever, the examiner again noted that the 
veteran had been found positive for the fungal spore that 
caused valley fever.  He indicated that infection was 
acquired by inhalation and that cocci was endemic to desert 
regions of only the southwestern United States, Central and 
South America.  

An addendum to the March 2003 VA examination report indicates 
that rheumatoid laboratory work was negative.  X-rays were 
noted to identify old toe fractures in the right foot.  X-
rays of the right ankle indicated no evidence for acute 
traumatic injury or significant degenerative changes of the 
ankle.  The examiner pointed out that the physical 
examination had been negative for toe pain over the fractured 
areas.  He also noted that the mild soft tissue tenderness 
over the lateral malleolus, which he suggested was related to 
the veteran's altered gait secondary to the off-loading knee 
braces.  He concluded that the old injuries to the right 
ankle and toes were not a cause for any disability.  With 
respect to the veteran's claim for chills and fever, the 
examiner reiterated that the veteran had been diagnosed with 
valley fever after his active military service.  He noted 
that the spore causing the illness was endemic in the desert 
regions of the southwestern United States.  He concluded that 
it was not as likely that the veteran acquired the chills and 
fever in the military, as he was living in the southwestern 
United States at the time of his symptoms and diagnosis.

A June 2003 VA treatment note indicates that the veteran had 
chronic pain from spinal stenosis and that he was wheelchair 
bound.

A July 2003 VA treatment record reflects a diagnosis of 
fibromyalgia/severe chronic pain syndrome.  The provider 
noted that the veteran reported various diagnoses, all of 
marked severity, none of which were supported by available 
objective data.  She stated that spinal stenosis was not 
mentioned in the previous lumbar scans and that knee films 
were normal in 2000.  She expressed her concern over 
progressive disability and muscle atrophy.  She strongly 
discouraged the veteran's wheelchair use and encouraged 
exercise.  She related her belief that the veteran's 
psychiatric conditions were playing a strong role in his 
somatic complaints.  In September 2003 the provider indicated 
that she had not referred the veteran for a motorized 
scooter, noting that there was no objective evidence to 
support even the need for a manual wheelchair.  

Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by September 30, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

	Right Ankle Disability

As noted above, the veteran suffered from a sprained right 
ankle in service.  However, having carefully reviewed the 
evidence pertaining to this claim, the Board concludes that 
service connection is not warranted for right ankle 
disability.  In this regard the Board notes that the March 
2003 VA examiner concluded that the veteran's right ankle 
complaints and the objective evidence of mild soft tissue 
tenderness were secondary to his gait which was caused by the 
bilateral off-loading knee supports.  He indicated that the 
old injury to the right ankle was not a cause for any 
disability.  The record does not otherwise suggest that the 
veteran's claimed right ankle disability is etiologically 
related to his military service.  

In conclusion, the evidence fails to establish that a 
sprained right ankle, or any other incident of service, 
resulted in the development of a right ankle disability.   As 
noted above, service connection is granted for a disability 
resulting from in-service disease or injury.  The veteran may 
be under the belief that he is entitled to a benefit simply 
because he had an injury in service.  He is mistaken.  
Congress specifically limits entitlement to service connected 
disease or injury to cases where such incidents have resulted 
in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's appeal with respect to 
this issue must be denied.

	Coccidioidomycosis

The record does reflect that the veteran tested positive for 
cocci in 1993.  There is no evidence that the veteran 
manifested symptoms associated with coccidioidomycosis during 
his active service.  Moreover, the March 2003 VA examiner 
pointed out that chills and fever, along with weight loss and 
anorexia, are associated with valley fever, which is caused 
by coccidioides immitis, a fungus endemic in desert regions 
of the southwestern United States, as well as Central and 
South America.  He concluded that the veteran did not acquire 
valley fever and its associated symptoms while in the 
military, but after his discharge, when he was living in 
Arizona.  As there is no evidence that the veteran manifested 
coccidioidomycosis in service or that his 1993 diagnosis is 
related to his military service, the claim of entitlement to 
service connection for coccidioidomycosis must be denied.

	Chills, Fevers, Loss of Appetite and Weight

On review of the evidence concerning these claimed symptoms, 
the Board has concluded that service connection for chills, 
fevers, loss of appetite and weight loss is not warranted.  
In this regard the Board notes that the veteran has 
consistently associated these claimed symptoms with his 
episode of valley fever, which, as discussed above, is caused 
by a fungus that is endemic to the southwestern United 
States.  At a November 1998 VA general medical examination, 
he reported that he experienced skin eruptions in 1992, with 
associated fevers, chills, weight loss, and anorexia.  At a 
subsequent November 1998 VA skin examination, he also 
reported that the skin eruptions were accompanied by fever, 
weight loss, and chills.  On VA examination in March 2003, 
the veteran's report was essentially the same, and he 
indicated that his symptoms were successfully treated with 
medication.  The veteran has not indicated that these 
symptoms occurred during service, and his service medical 
records do not reflect such symptoms.  Moreover, the March 
2003 VA examiner clearly stated that the cause of the 
veteran's symptoms was a spore that is endemic to the 
southwest United States.  He concluded that the veteran did 
not acquire the symptoms of chills and fever in the military, 
as he was living in the Southwestern United States at the 
time of his symptoms and diagnosis.  In light of this 
discussion, the Board finds that service connection for 
chills, fevers, loss of appetite and weight loss is not 
warranted.  

	 Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5284, a moderate foot injury is 
assigned a 10 percent disability rating.  A moderately severe 
injury is assigned a 20 percent disability rating. A severe 
injury is assigned a 30 percent disability rating. 3 8 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).  A note to the 
provision states that actual loss of use of the foot is 
assigned a 40 percent disability rating.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The veteran's residuals of fractured fourth and fifth toes of 
the right foot is currently evaluated as noncompensably 
disabling under the diagnostic code for foot injuries.  
Having reviewed the evidence pertaining to this claim, the 
Board concludes that such evaluation is appropriate.  While 
the record demonstrates that the veteran incurred fractures 
to his fourth and fifth right toes during service, there is 
no evidence of any residual disability associated with that 
injury.  Although the record contains voluminous evidence of 
outpatient treatment for various musculoskeletal complaints, 
there is no indication of any diagnosis, complaint or 
abnormal finding pertaining to the veteran's right foot after 
service.  Moreover, the March 2003 VA examiner indicated that 
the veteran's toes had no tenderness to palpation, including 
over the fractured areas, and that there were no arthritic 
changes on X-ray.  He concluded that the old injury to the 
right toes was not a cause for any disability.  There is no 
evidence that the veteran has residual disability caused by 
the incident in service that resulted in two fractured toes.  
Clearly, the veteran is competent to assert that he has pain 
or limitation of function.  However, the observation of a 
skilled professional is more probative of the degree of 
impairment than the veteran's lay statements.  Accordingly, 
the Board finds that the currently assigned noncompensable 
evaluation is appropriate.


ORDER

Entitlement to service connection for chills, fevers, loss of 
appetite and weight loss is denied.

Entitlement to service connection for muscle and joint pain 
is denied.

Entitlement to service connection for coccidioidomycosis with 
lesions of the nose and left elbow is denied.

Entitlement to a compensable evaluation for residuals of 
fractured fourth and fifth toes of the right foot is denied.



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.

In the October 2002 remand, the Board directed that a VA 
examiner address the veteran's complaints of muscle and joint 
pain, and if the veteran was found to be suffering from such 
symptoms, to determine whether they could be attributed to a 
known clinical diagnosis.  The March 2003 examiner did not 
address the veteran's general complaints of muscle and joint 
pain.  The Board also notes that current VA outpatient 
treatment records reflect a diagnosis of fibromyalgia.  It is 
unclear whether the veteran's claimed muscle and joint pain 
can be attributed to such diagnosis.  The Board therefore 
concludes that it is without sufficient evidence to address 
the issue of entitlement to service connection for muscle and 
joint pain resulting from undiagnosed illness.

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  Accordingly, the case is REMANDED for the 
following action:

The veteran should be scheduled for a VA 
examination to determine the etiology of 
any currently present disorder productive 
of muscle and joint pain.  

The examiner should note and detail all 
reported signs and symptoms of muscle and 
joint pain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to muscle pain and joint pain, 
and indicate what precipitates them.

The examiner should determine whether 
there are any objective indications that 
the veteran is suffering from muscle and 
joint pain.

The examiner should specifically 
determine whether the veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity, to include the previously 
diagnosed fibromyalgia.  If not, the 
examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


